DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 10/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 objected to because of the following informalities:  “...the means for converting the digital input signal comprises a driver…” should be “…the means for converting the digital input signal comprises the driver…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being participated by Somerville (US 4,748,419).
Regarding claim 1, Somerville teaches apparatus (see figures 1-2) comprising: a driver (fig. 1: 5) powered by a first supply having a first common mode voltage and configured to convert a digital input signal having a logic level into a driver differential output voltage (fig. 1: F, F*), (see col. 3, line 66 – col. 4, line 5); a detection circuit (fig. 1: 12, 14, 16, 20, 23) powered by a second supply having a second common mode voltage, the detection circuit comprising a transimpedance amplifier (fig. 1: 12) having differential inputs (fig. 1: P, P*) and configured to convert a differential input current at the differential inputs into a differential output voltage at the differential outputs of the transimpedance amplifier (12), (see col. 4, lines 13-18); and a pair of isolation capacitors (fig. 1: 8, 9), each having a first terminal coupled to the driver differential (5) output voltage and a second terminal coupled to the differential inputs of the transimpedance amplifier (12), (see figure 1 and col. 4, lines 8-13).
Regarding claim 3, furthermore Somerville discloses the apparatus wherein the detection circuit (12, 14, 16, 20, 23) further comprises a comparator (fig. 1: 14, 16) having inputs responsive to the differential output voltage and having an output at which is provided a digital output signal having a logic level with a predetermined relationship to a logic level of the digital input signal, (see figure 1 and claim 3).
Regarding claim 13, Somerville teaches a method comprising: converting, by a driver (fig. 1: 5) powered by a first supply having a first common mode voltage, a digital input signal having a logic level into a driver differential output voltage (fig. 1: F, F*), (see col. 3, line 66 – col. 4, line 5); converting, by a transimpedance amplifier (fig. 1: 12) having differential inputs (fig. 1: P, P*), a differential input current at the differential inputs into a differential output voltage at the differential outputs of the transimpedance 
Regarding claim 14, furthermore Somerville discloses the method wherein converting the differential input current comprises converting the differential input current using the transimpedance amplifier (12) of a detection circuit (fig. 1: 12, 14, 16, 20, 23) powered by a second supply having a second common mode voltage, (see col. 4, line 1 – col. 5, line 37).
Regarding claim 15, furthermore Somerville discloses the method wherein isolating comprises isolating using the pair of isolation capacitors (8, 9) each having a first terminal coupled to the driver differential (5) output voltage and a second terminal coupled to the differential inputs of the transimpedance amplifier (12), (see figure 1 and col. 4, lines 8-13).
Regarding claim 16, Somerville teaches apparatus (see figures 1-2) comprising: means for converting a digital input signal having a logic level into a driver differential (fig. 1: 5) output voltage (fig. 1: F, F*), (see col. 3, line 66 – col. 4, line 5); means for converting, by a transimpedance amplifier (fig. 1: 12) having differential inputs (fig. 1: P, P*), a differential input current at the differential inputs into a differential output voltage at the differential outputs of the transimpedance amplifier (12), (see col. 4, lines 13-18); and means for isolating the driver differential (5) output voltage from the differential inputs of the transimpedance amplifier (12), (see figure 1: isolation capacitors 8, 9; and col. 4, lines 8-13).
Regarding claim 17, furthermore Somerville discloses the apparatus wherein the means for converting the digital input signal comprises a driver (fig. 1: 5) powered by a first supply having a first common mode voltage, (see figure 1 and col. 3, line 66 – col. 4, line 5).
Regarding claim 18, furthermore Somerville discloses the apparatus wherein the means for converting the differential input current comprises a detection circuit (fig. 1: 12, 14, 16, 20, 23) powered by a second supply having a second common mode voltage, the detection circuit (12, 14, 16, 20, 23) comprising the transimpedance amplifier (12).
Regarding claim 19, furthermore Somerville discloses the apparatus wherein means for isolating comprises a pair of isolation capacitors (fig. 1: 8, 9) each having a first terminal coupled to the driver differential (5) output voltage and a second terminal coupled to the differential inputs of the transimpedance amplifier (12), (see figure 1 and col. 4, lines 8-13).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Somerville (US 4,748,419) in view of Nallamothu (US 2018/0131341).
Regarding claim 2, Somerville teaches the apparatus, but Somerville does not explicitly teach wherein the second common mode voltage is different than the first common mode voltage.
Nallamothu teaches a voltage to current conversion circuit having an input that receives an input signal referenced to a first supply voltage and having a first common mode voltage and a first voltage range, said voltage to current conversion circuit configured to convert a voltage of the input signal to a first current; a current to voltage conversion circuit configured to convert the first current to a voltage of an output signal referenced to a second supply voltage, said second supply voltage being greater than said first supply voltage, and having a second common mode voltage and a second voltage range, said second common mode voltage being greater than said first common mode voltage, (see claim 18).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nallamothu in to the apparatus of Somerville in order to provide a driver circuit that receives a low .
5.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Somerville (US 4,748,419) in view of Tsai (US 9,473,163).
Regarding claim 9, furthermore Somerville discloses the apparatus wherein the detection circuit (12, 14, 16, 20, 23) further comprises a latch (fig. 1: 20).
However, Somerville does not explicitly teach the latch coupled to the differential outputs of the transimpedance amplifier and to the comparator.
Tsai teaches the second amplifier output signal V.sub.AN, which are coupled to the latch circuit to quickly generate the comparator output being either logic 1 or logic 0, (see col. 5, lines 1-4).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Tsai in to the apparatus of Somerville in order to provide the amplifier output signal, which are coupled to the latch circuit to quickly generate the comparator output.
Regarding claim 10, furthermore Somerville discloses the apparatus wherein the latch (20) is configured to hold the differential output voltage at a predetermined voltage level in response to detection of a change in the differential output voltage of greater than the predetermined voltage level, (see col. 5, lines 33-37).
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Somerville (US 4,748,419) in view of Kim (US 9,514,788).
Regarding claim 20, furthermore Somerville discloses the apparatus wherein the transimpedance amplifier (12) further comprises, for each of the differential inputs 
However, Somerville does not explicitly teach means for generating a first mirrored version of the positive input current; and means for generating a second mirrored version of the negative input current.
Kim teaches a differential amplifier circuit may include first and second main input units suitable for receiving a first input signal and a second input signal, respectively; a first current mirroring unit suitable for being coupled to a first terminal of the first main input unit and mirroring a current of the first input signal inputted to the first main input unit; a second current mirroring unit suitable for being coupled to a first terminal of the second main input unit and mirroring a current of the second input signal inputted to the second main input unit, (see col. 1, line 56 – col. 2, line 13).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kim in to the apparatus of Somerville in order to provide a differential amplifier circuit for a low drop-out voltage regulator.
Allowable Subject Matter
7.	Claims 4-8 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 is allowed because the prior art of record taken alone or in combine fails 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836